                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                                 JS-6
                                       CIVIL MINUTES – GENERAL

 Case No.          SACV 19-00805-AG (DFMx)                             Date       August 7, 2019
 Title             United African Asian Abilities Club et al v. Palm Lane et al



 Present: The Honorable           ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE


                Melissa Kunig                           Not Reported                         __________
                Deputy Clerk                    Court Reporter / Recorder                     Tape No.
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                      None Present                                       None Present


 PROCEEDINGS:               (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                            VOLUNTARY DISMISSAL


       The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [9], hereby orders this action dismissed without prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.

     In light of the Notice of Voluntary Dismissal, the Court further orders the Order to Show
Cause [8] issued on August 7, 2019 is discharged.


                                                                                         -       :       -
                                                      Initials of Deputy Clerk     mku




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                  Page 1 of 1
